Citation Nr: 1711652	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-11 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) compensation under 38 U.S.C.A. § 1151 (West 2014) for additional disability caused by improper treatment of a left maxillary cyst (claimed as left cheek swelling, numbness, and nerve damage) on September 9, 2003, April 29, 2010, and/or May 5, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty for training from June 4, 1974, to December 5, 1974, and from September 28, 1986, to January 23, 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Nashville, Tennessee, VA Regional Office (RO).  The Board remanded the matter to the RO for development in March 2015.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, VA failed to properly treat his left maxillary cyst prior to April 2010, which allowed it to progress, causing swelling, pain and a sensation of fullness until April and May 2010 surgeries eliminated the problem.  


CONCLUSION OF LAW

The criteria for VA compensation under 38 U.S.C.A. § 1151 for additional disability caused by improper treatment of a left maxillary cyst are met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 U.S.C.A. § 1151 require that entitlement to benefits for any injury or disease resulting from VA treatment be established by proof of fault or accident on the part of VA.  38 U.S.C.A. § 1151 (West 2014); see VAOPGCPREC 01-99 (February 16, 1999). 

Compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  A disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361 (d). 

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

To prove a claim under 38 U.S.C.A. § 1151 for failure to diagnose, the evidence must show: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Roberson v. Shinseki, 607 F.3d 809, 817 (2010) (upholding VA General Counsel's elements of a claim based on a failure to treat); VAOPGCPREC 05-01; see also 38 C.F.R. § 19.5 (2016) (stating that the Board is bound by precedent opinions of VA's General Counsel).  The Board acknowledges that these elements were delineated by VA's General Counsel as part of the version of 38 U.S.C.A. § 1151 effective for claims filed prior to October 1, 1997.  However, despite the fact that the law in effect at such time did not contain a "fault" requirement as it now does, the courts have determined that it is impossible to delineate proximate cause without speaking in terms of duty when considering a claim based on failure to diagnose, even for claims filed prior to the change in law.  Roberson v. Shinseki, 607 F.3d 809, 816 (Fed. Cir. 2010), aff'g 22 Vet. App. 358 (2009).  There has been no real change in the standard for these claims concerning a failure to diagnose and the elements delineated by VA's General Counsel remain relevant to claims filed after October 1, 1997, such as the one presently on appeal.

The Veteran essentially seeks VA disability compensation pursuant to 38 U.S.C.A. § 1151 based on his allegation that VA failed to properly diagnose and treat his left maxillary cyst on September 9, 2003, April 29, 2010, and/or May 5, 2010, resulting in additional left cheek swelling, numbness, and nerve damage, as well as pain.  

The record evidence shows that in June 1986, a titanium plate was installed in the Veteran s mouth.  In July 2003, while getting his teeth cleaned, the Veteran complained of swelling in the left maxillary cheek area for a few months with pain assessment 3-4.  The area at the uppermost portion of the maxillary vestibule adjacent to tooth #14 was very tender to touch and one of the titanium fixtures was palpated. Panoramic, bitewing, and periapical X-rays showed the far left fixture seemed lower than the others and the Veteran described the pain as running along the path of the fixture.  The case was discussed with a resident and it was noted that "[t]he ti[]tanium fixture may be infecting."  The Veteran was referred to the oral surgery clinic and in August 2003 he reported that "he feels like his eye has been partially swollen shut."  The Veteran reported that his swelling had gone down since he was using antibiotics.  The surgeon made similar findings to the dentist and stated "it appears so as if this plate has broken" and that "[t]here are no signs of active infection associated with this plate.  The assessment was a "failed, infected plate" and future surgery was planned to remove the plate.

The surgical report in September 2003 noted that following the incision "[d]uring the time of exposure, there was a great deal of brownish drainage from the maxillary sinus."  Not all the plate was removed.  A week following the surgery, he still "reports discomfort in this area as well as 'lower lid swelling'" and discomfort at the site of the plate.  A month following the surgery he stated that his lower lid still feels somewhat "full."

In 2008, the Veteran was seen in a VA emergency room for left maxillary swelling.  A CT scan showed a mass in the left maxillary sinus.  He was scheduled with ear, nose, and throat, and was seen on January 28, 2008, and a fine needle aspiration was performed.  Removal of the cyst was recommended and the Veteran was moving to Tennessee, so he was going to have it done there.  He was seen by ear, nose, and throat at the Nashville VA Medical Center in June 2008 and an aspiration of the cyst was performed.  He was seen for follow-up in July 2008, and at that time, it was reported that the cyst had resolved.  

In April 2010, the Veteran reported swelling and brown drainage at the site of the plate.  A VA dentist attempted to surgically remove the plate on April 29, 2010.  The dentist was not able to remove all of the plate.  

On May 5, 2010, a VA dentist surgically removed the plate and discovered that it was not infected or defective, but rather, that the problem was a maxillary cyst.  The cyst was biopsied, incised, and drained.  There was noted to be "brown/dark yellow product in the area of the sinus" and that the hardware was uninvolved in the cystic process.  Follow-up notes reveal that the plate did not need to be removed and that the Veteran needed to undergo another surgery to remove any residual cyst.  

The Veteran contends that VA failed to exercise the degree of care that would be expected of a reasonable health care provider when it decided to remove the plate during the September 2003 surgery instead of addressing the cyst.  He further contends that, as a result, he unnecessarily underwent the April 2010 and May 2010 surgeries, and he had left cheek swelling, numbness and nerve damage.  

The Board remanded the case to the RO in March 2015, in part for a VA examination to clarify whether additional disability is present and, if so, whether it is due to fault on the part of VA.  

On VA examination in June 2016, the examiner noted that the Veteran did not currently have pain, swelling, numbness, or nerve injury secondary to the cyst in the maxilla.  She reviewed the Veteran's medical history in detail.  After doing so, the examiner stated that "there was failure to properly treat the cyst which allowed it to progress."  She referred to the notation in the 2003 surgical report that "there was a great deal of brown drainage" and stated that such a finding "should have been an indication to further explore the area."  Later in the report she noted that the "brown" drainage could have been indicative of a cyst or an infection, and that it appeared to have resolved following plate removal.  [Although the Board notes that the Veteran continued to complain of a feeling of fullness near the eye even a month after the 2003 procedure.]  However, further investigation/biopsy may have revealed the cyst, and with that type of drainage, further imaging or exploration may have been warranted.  She noted that there was no definitive treatment in 2008 when it was assumed to be a mucous retention cyst (it was later diagnosed as a maxillary cyst).

With respect to additional disability the opinion provider stated that "[f]rom the September 2003 procedure the patient had further swelling of the left face in 2008 secondary to the cyst being present and not definitively treated."  She stated that the surgical procedures in April and May 2010 "effectively diagnosed and removed the cyst."

Also, the continued swelling in 2008 was not definitively treated when the Veteran moved back to Tennessee from Florida as recommended by the provider.  It was assumed to be a mucous retention cyst.  The procedures in 2010 were definitive for treatment of the cyst and there are no issues with these as they successfully treated the condition.  

Based on the evidence, the Board concludes that VA compensation under 38 U.S.C.A. § 1151 is warranted for improper treatment of the Veteran's left maxillary cyst, as the evidence shows that VA failed to diagnose and treat (remove) the maxillary cyst in 2003; the evidence is at least in equipoise as to whether a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and the Veteran suffered disability which would have been avoided if proper diagnosis and treatment had been rendered.  VA should have diagnosed (and removed) the cyst in 2003 (and that, since it was not identified and removed in 2003, it should have been done in 2008, when he was seen again; instead, it was merely aspirated).  While noting no carelessness or negligence, the VA examiner in 2016 explained that the "great deal of brown drainage" which was present should have led to further exploration of the area.  The examiner described the additional disability as the "further swelling of the left face" until the cyst was definitively treated and removed in 2010, and the Veteran has also reported related pain.  See Roberson v. Shinseki, 22 Vet. App. 358, 363 (2009).


ORDER

VA compensation under 38 U.S.C.A. § 1151 for disability caused by improper treatment of a left maxillary cyst is granted.  




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


